Citation Nr: 1710998	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's service connection claim for his low back disability was originally denied in a January 2006 rating decision. The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). As a result, the January 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2016).

This matter was previously before the Board in November 2014 when the Board determined that there was new and material evidence sufficient to reopen the Veteran's claim for a low back disability, to include as secondary to the Veteran's service-connected right knee disability and remanded the claim for an addendum opinion from a VA examiner.

In March 2012, a hearing was held before a Decision Review Officer (DRO) at the RO to address the Veteran's claim. A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this matter. In a January 2012 VA Form 9, substantive appeal, the Veteran did not provide a response in section 8 which inquires whether the Veteran wishes to have a hearing before the Board. As previously noted, the Veteran testified at a DRO hearing in March 2012, but, because section 8 of the Form 9 was left blank, VA wrote to the Veteran to seek clarification as to whether the Veteran wished to attend a hearing before the Board. That letter advised the Veteran that any reply needed to be received within 30 days or the Board would proceed under the assumption that the Veteran did not wish to receive a hearing. The Veteran's response was not received within 30 days, and the Board issued the previously described November 2014 decision and remand.

Shortly after the Board issued its decision and remand in November 2014, the Board received a reply from the Veteran requesting to appear at a hearing before a Veterans Law Judge of the Board at the Veteran's local RO. See December 2014 Correspondence from the Veteran. Thus, there is a pending request for a hearing in this matter, and the Board cannot proceed with adjudication without first affording the Veteran the hearing that he requested. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2016), see also 38 C.F.R. § 20.703, 20.1304(a) (2016) (providing that a claimant may request a hearing when submitting a Form 9 or at any point thereafter until 90 days after receipt of the notification of the matter's certification to the Board).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a hearing before the Board at the Veteran's local RO. Provide the Veteran and his representative with appropriate notice of the hearing date, time, and location, and associate a copy of that notice with the claims file.

2. After the hearing is conducted and a transcript of the hearing is associated with the claims file, return the case to the Board for further review. The case should also be returned to the Board in the event that the Veteran withdraws his request for a hearing or fails to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




